91 N.J. 433 (1982)
453 A.2d 159
ALICE STARKS, AN INDIVIDUAL; JULIUS KAY, AN INDIVIDUAL; BARBARA ROCAFUERTE, AN INDIVIDUAL; UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION, LOCAL 464, AFL-CIO, AMALGAMATED WELFARE FUND, A TRUST; AND ALL PRESENT AND FUTURE MEMBERS OF THE CLASS, PLAINTIFFS-RESPONDENTS,
v.
HOSPITAL SERVICE PLAN OF N.J., INC., A NEW JERSEY CORPORATION; AND MEDICAL-SURGICAL PLAN OF N.J., INC., A NEW JERSEY CORPORATION, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 26, 1982.
Decided December 2, 1982.
Richard L. Plotkin argued the cause for appellants (Pitney, Hardin, Kipp & Szuch and Vanderbilt & Siegel, attorneys; Richard L. Plotkin and Jeri E. Ruscoll, on the briefs).
Harold Krieger argued the cause for respondents (Krieger, Ferrara, Feinsilver, Flynn and Catalina, attorneys; Harold Krieger and Joseph J. Ferrara, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division reported at 182 N.J. Super. 342 (1981).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O'HERN  6.
For reversal  none.